DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
“The standard for determining whether the specification meets the enablement requirement [in accordance with the statute] was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) ("The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation."). A patent need not teach, and preferably omits, what is well known in the art. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984). Determining enablement is a question of law based on underlying factual findings. In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991); Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, 1576, 224 USPQ 409, 413 (Fed. Cir. 1984).”  See M.P.E.P. § 2164.
The rejected claims cover methods of treating cancer in a subject comprising administering to the subject a peptide having an amino acid sequence as set forth in SEQ ID NO: 1 and membrane bound receptors and ligands that are immune checkpoint regulators.
Based on the above standards, either the state-of-the-art or the disclosure must contained sufficient information to enable one skilled in the pertinent art to use this invention without undue experimentation.  See M.P.E.P.  2164.01.  Given the scope of the claims, it does not.
Here the state-of-the-art fails to support the proposition that membrane-bound proteins, such as the immune checkpoint receptors and ligands recited in the claims, can be administered therapeutically, much less to treat cancer.  See Dimitrov et al., Methods Mol Biol. 2012 ; 899: 1–26, which teaches that there are more than 100 approved for clinical use genuine therapeutic proteins of which 29 are mAbs, 22 are enzymes, and the rest are of various structures and function.  But, none of which are membrane-bound receptors are ligands, and especially not the immune checkpoint regulators recited in the claims.
Even assuming, arguendo, that these proteins can be administered, the prior art teaches that these proteins can play an inhibitory role in antitumor immunity.
See Zhou et al., Front. Immunol., 19 July 2021:

    PNG
    media_image1.png
    315
    384
    media_image1.png
    Greyscale



See also Wang et al., Cellular Immunology, Volume 347, January 2020, 104008:

    PNG
    media_image2.png
    169
    648
    media_image2.png
    Greyscale

See also Lines et al., Cancer Res; 74(7) April 1, 2014:

    PNG
    media_image3.png
    228
    677
    media_image3.png
    Greyscale

The disclosure fails to inform the state-of-the-art since the specification and examples do not teach that membrane-bound proteins, such as the immune checkpoint receptors and ligands recited in the claims, can be administered therapeutically, much less to treat cancer.  Specifically, the prophetic example in the specification does not demonstrate how the recited checkpoint regulators can be formulated into drug that treats cancer:

    PNG
    media_image4.png
    83
    601
    media_image4.png
    Greyscale

See page 70 of the Specification.
The examiner understands that there is no requirement that the specification disclose every possible embodiment if there is sufficient guidance given by knowledge in the art (See M.P.E.P. § 2164.05(a) “[t]he specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those skilled and already available to the public. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984).”). 
 However, the instant case goes beyond what is known in the art, because the specification does not offer any guidance on how one of ordinary skill would go about practicing the invention for treating cancer with the recited immune checkpoint regulators.
Applicant is reminded of the heightened enablement for chemical inventions.  Specifically, the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling.  [I]n the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. This will especially be the case where the statement is, on its face, contrary to generally accepted scientific principles. Most often, additional factors, such as the teachings in pertinent references, will be available to substantiate any doubts that the asserted scope of objective enablement is in fact commensurate with the scope of protection sought and to support any demands based thereon for proof. [Footnote omitted.]
Here, the requirement for enablement is not met since the claims go far beyond the enabling disclosure.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1)/102(a) (2) as being anticipated by WO 2013160895 (WO 895) as evidenced by Mao et al., Oncotarget, Vol. 6, No.5, 2014, 3452-3461 (Mao).

WO 895 teaches well arrays with compositions of NSCLC with and without  BKT140:

    PNG
    media_image5.png
    416
    557
    media_image5.png
    Greyscale

Control wells without BKT140 are also present on the well array.
Mao teaches that B&H3 is expressed in NSCLC:

    PNG
    media_image6.png
    216
    363
    media_image6.png
    Greyscale

In this way, WO 895 teaches the recited articles of manufacture, i.e., well arrays with wells with B7H3 expressing cells and BKT140 and separate wells of  B7H3 expressing cells and BKT140.
Intended uses do not distinguish the recited article of manufacture from WO 895, see claims 4 and 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642